Citation Nr: 0807058	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  03-13 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran had honorable active military service from July 
1975 to May 1978, as well as additional service from May 1978 
to March 1981 that was under dishonorable conditions.

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2002 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO), which denied the veteran's claims 
for service connection for a left ankle disorder, asthma, and 
a bilateral knee disorder.  He appealed the denial of all 
three claims, but then withdrew his appeal for service 
connection for asthma during his June 2003 hearing.  38 
C.F.R. § 20.204 (2007).

In February 2005, the Board affirmed the RO's decision 
denying service connection for a left ankle disorder.  The 
Board then remanded the claim for service connection for a 
bilateral knee disorder for additional development.  
Following that development, the Board also denied that claim 
in a December 2006 decision.

The veteran appealed the Board's February 2005 decision - to 
the extent it had denied his left ankle disorder claim, to 
the U.S. Court of Appeals for Veterans Claims (Court).  In an 
April 2007 memorandum decision, the Court vacated the Board's 
decision with respect to this claim.  But since the veteran 
has not appealed the Board's more recent December 2006 
decision denying service connection for a bilateral knee 
disorder, that issue is not before the Board.  

To comply with the Court's order, the Board in turn is 
remanding this case to the RO via the Appeals Management 
Center (AMC) in Washington, DC.




REMAND

Additional development is required before the Board can 
readjudicate the veteran's claim of entitlement to service 
connection for a left ankle disorder.

The veteran claims that he injured his left ankle following a 
parachute jump during his period of honorable military 
service.  However, none of his service medical records makes 
any reference to problems with either ankle or foot.  
Of particular relevance, at a physical examination in August 
1980, prior to his separation from active duty, both feet and 
ankles were evaluated as normal.  

Evidence developed after service also makes no reference to 
left ankle or foot problems until 2002, over 20 years after 
his separation from active duty.  In this regard, he was seen 
for a podiatric consultation in March 2002 for complaints of 
painful ankles for the past several years.  The diagnostic 
impression included collapsing pes planus valgus, 
bilaterally, secondary to equines, and tarsal tunnel syndrome 
on the left.  In June 2002, the veteran underwent a 
calcaneal osteotomy of the left foot and ankle following a 
diagnosis of degenerative joint disease of the left foot.  

During a VA orthopedic compensation examination in October 
2002, the VA examiner noted the veteran had injured his 
ankles after a parachute jump and that he had experienced 
persistent pain in both ankles ever since.  But there is no 
indication that the VA examiner had reviewed the claims file 
- which, as mentioned, makes no reference to any such injury 
or resulting left ankle or foot problems until many years 
after service.  Instead, it appears the VA examiner merely 
recorded the veteran's self-reported history.  Following a 
clinical examination, the diagnoses included loose body, left 
ankle, "service connected."  The examiner went on to state 
that the left foot operation was not indicated for any 
service-connected condition; further, that bilateral flat 
foot was a developmental condition and not related to 
the veteran's military service.



It thus appears the VA examiner has attributed the veteran's 
left ankle disorder to his military service - and, in 
particular, to the parachuting injury alleged.  But since the 
VA examiner did not review the claims file before providing 
this opinion, this report has limited probative value.  See 
Swann v. Brown, 5 Vet. App. 177, 180 (1993) (without a review 
of the claims file, an opinion as to etiology of an 
underlying condition can be no better than the facts alleged 
by the veteran); see also Godfrey v. Brown, 8 Vet. App. 113, 
121 (1995) (holding that the Board is not required to accept 
a medical opinion that is based on a reported history and 
unsupported by clinical findings); Leshore v. Brown, 8 Vet. 
App. 406, 409 (1995) (holding that evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional comment by that examiner, does not constitute 
competent medical evidence); Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

Nevertheless, this opinion is sufficient to trigger VA's duty 
to obtain a medical opinion on this determinative issue of 
whether the veteran's left ankle disorder is attributable to 
his military service - again, specifically to the claimed 
parachuting injury and only if it is shown this injury 
occurred during his first and only qualifying period of 
service from July 1975 to May 1978 (keeping in mind his 
subsequent service from May 1978 to March 1981 was under 
dishonorable conditions).  See 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Schedule the veteran for a VA 
orthopedic examination to determine the 
nature and etiology of his left ankle 
disorder.  It is essential that the 
examiner designated to conduct this 
evaluation review the claims file, 
including a complete copy of this remand 
and the service medical records, for the 
pertinent medical and other history.  The 
examiner should perform all necessary 
diagnostic testing and evaluation.  
Following a review of the veteran's 
claims file and completion of the 
examination, the examiner must indicate 
whether it is at least as likely as not 
(50 percent likelihood or greater) that 
the veteran's left ankle disorder is 
attributable to his first and only period 
of honorable military service from July 
1975 to May 1978 (keeping in mind his 
subsequent service from May 1978 to March 
1981 was under dishonorable conditions).  
The examiner must discuss the rationale 
of the opinion, whether favorable or 
unfavorable.

2.  Then readjudicate the claim in light 
of the additional evidence.  If the claim 
is not granted to the veteran's 
satisfaction, send him and his 
representative a Supplemental Statement 
of the Case and give them an opportunity 
to respond to it before the record is 
returned to the Board for further review.


The purpose of this REMAND is to further develop the record 
and to comply with the Court's order.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran has the 
right to submit additional evidence and argument concerning 
the claim the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



